Citation Nr: 0639508	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
musculoligamentous strain, lumbosacral spine.

2.  Entitlement to a compensable rating for facial comedonal 
acne.

3.  Entitlement to service connection for defective visual 
acuity.

4.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to July 
2003.

This claim is on appeal from the Portland, Oregon, Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The VCAA discussed above amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims.  Unfortunately, in this case, the veteran has 
not received adequate notice regarding his due process rights 
with respect to the remaining claims.  

Specifically, the Board notes that the veteran filed initial 
claims for, among other things, service connection for a low 
back disability and for facial acne.  An April 2003 VA 
examination included a reference to episodes of elevated 
blood pressure readings while on active duty.  In June 2003, 
he was given VCAA notice with respect to the low back and 
acne claims but not regarding elevated blood pressure 
readings.  

In a July 2003 rating decision, the claims for a low back 
disability and facial acne were granted.  The veteran 
disagreed with the disability ratings and the claims remained 
in appellate status.  In the same July 2003 rating decision, 
a claim for elevated blood pressure readings was denied.  

With respect to the low back and acne claims, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his original claims for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal once the claims 
were granted.  

Now that entitlement to service connection has been 
established and he has appealed the level of disability 
ratings assigned, additional due process notification based 
on the standards for an increased rating is needed under the 
VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for elevated blood pressure 
readings, the RO did not specifically inform the veteran of 
what information and evidence he was responsible for 
providing, and what VA would attempt to obtain.  While a 
subsequent Statement of the Case contains a generic 
recitation of the law regarding the VCAA, the fact that the 
veteran has never been provided a formal VCAA notice letter 
in connection with the claim for elevated blood pressure 
readings, it is unlikely that the Board's analysis in this 
regard, if appealed, would survive judicial scrutiny.

In regard to the vision impairment, the AOJ denied the issue 
as a congenital or developmental defect.  However, during 
service there was evidence of conjunctivitis, borderline 
optic nerves, floaters and a report of corneal pannus.

Since the Board no longer has authority to correct a missing 
or defective VCAA duty to notify letter, and in light of 
additional development needed, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  The veteran should be scheduled for 
an examination of the eyes.  The claims 
file should be made available to the 
examiner.  Any eye pathology must be 
identified.  If the visual acuity is due 
to either refractive error or a 
congenital or developmental defect, that 
must be noted in the report.


If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

